Exhibit 10.7

AMENDMENT

TO THE

EMPLOYMENT/RETIREMENT BENEFITS AGREEMENT

This AMENDMENT TO THE EMPLOYMENT/RETIREMENT BENEFITS AGREEMENT (this
“Amendment”), effective as of January 1, 2009, is made and entered into by and
between Post, Buckley, Schuh & Jernigan, Inc., the PBSJ Corporation, on behalf
of itself and its affiliates, a Florida corporation (the “Corporation”) and
William W. Randolph, a resident of the State of Florida (“Employee”).

WITNESSETH:

WHEREAS, the Corporation and Employee are parties to the Employment/Retirement
Benefits Agreement effective December 19, 2000 (the “Agreement”), which sets
forth the terms and conditions of Employee’s retirement benefits with the
Corporation;

WHEREAS, the parties now desire to amend the Agreement to, among other things,
bring the terms of the Agreement into compliance with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained, the parties hereto agree as follows:

1. Capitalized Terms. All capitalized terms that are used but not expressly
defined in this Amendment have the respective meanings ascribed to them in the
Agreement, and the definitions of those terms in the Agreement are incorporated
by reference in this Amendment.

2. Expenses During Retirement Term. Because Section 409A of the Code prohibits a
participant from having the option to elect cash or in-kind benefit, the
following language is hereby deleted from Section 3:

“Throughout the 15-year term of the Employee’s Agreement, as amended, and at the
sole option of the Employee, he may substitute expenses listed under items 3(k),
(l), (m) and (n) enumerated below in lieu of direct cash remuneration.”

3. Taxable Reimbursements and Benefits. The following is inserted immediately
after Section 14 of the Agreement as a new Section 15 of the Agreement:

“15. Taxable Reimbursements and Benefits. To the extent this Agreement provides
for reimbursements of expenses incurred by the Employee or in-kind benefits the
provision of which are not exempt from the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), the following terms
apply with respect to such reimbursements or benefits: (1) the reimbursement of
expenses or provision of in-kind benefits will be made or provided only during
the Retirement Term hereunder specified, or other period of time specifically
provided herein; (2) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during a calendar year will not affect the expenses
eligible for reimbursement,

 

1



--------------------------------------------------------------------------------

or in-kind benefits to be provided, in any other calendar year; (3) all
reimbursements will be made upon Employee’s request in accordance with the
Corporation’s normal policies but no later than the last day of the calendar
year immediately following the calendar year in which the expense was incurred;
and (4) the right to reimbursement or the in-kind benefit will not be subject to
liquidation or exchange for another benefit.”

4. Section 409A; Liability for Taxes; Tax Advice. The following is inserted
immediately after Section 15 of the Agreement as new Section 16 of the
Agreement:

“16. Section 409A; Liability for Taxes; Tax Advice. The parties intend for this
Agreement to conform in all respects to the requirements under Section 409A of
the Code or an exemption thereto. Accordingly, the parties intend for this
Agreement to be interpreted, construed, administered and applied in a manner as
shall meet and comply with the requirements of Section 409A of the Code or an
exemption thereto. Notwithstanding any other provision of this Agreement, none
of the Corporation, its subsidiaries or affiliates or any individual acting as a
director, officer, employee, agent or other representative of the Corporation or
a subsidiary or affiliate shall be liable to the Employee or any other person
for any claim, loss, liability or expense arising out of any interest, penalties
or additional taxes due by the Employee or any other person as a result of this
Agreement or the administration thereof not satisfying any of the requirements
of Section 409A of the Code. The Employee represents and warrants that Employee
had the opportunity to review with his own tax advisors the federal, state,
local and employment tax consequences of entering into this Agreement,
including, without limitation, under Section 409A of the Code, and, with respect
to such matters, the Employee relies solely on such advisors.”

5. Entire Agreement; Inconsistency; Ratification. This Amendment records the
final, complete, and exclusive understanding among the parties regarding the
amendment of the Agreement. In the event of a conflict or inconsistency between
the provisions of this Amendment and the Agreement, the provisions of this
Amendment shall control and govern. As amended by this Amendment, the Agreement
is ratified and remains in full force and effect in accordance with its terms.

6. Execution. This Amendment may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument, notwithstanding that all of the parties are not signatories to
the original or the same counterpart. A party’s receipt of a facsimile signature
page or portable document format (PDF) copy of a signature page to this
Amendment shall be treated as the party’s receipt of an original signature page.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT TO EMPLOYMENT/RETIREMENT BENEFITS AGREEMENT

The undersigned have executed this Amendment to be effective as of the date
first written above.

 

ATTEST:     Post, Buckley, Schuh & Jernigan, Inc.

/s/ Monica Vazquez

    By:  

/s/ Donald J. Vrana

Name:  

Monica Vazquez

    Name:  

Donald J. Vrana

      Title:  

CFO

/s/ Angela Padorani

    Name:  

Angela Padorani

    EXECUTED: December 31, 2008 ATTEST:     The PBSJ Corporation

/s/ Monica Vazquez

    By:  

/s/ Donald J. Vrana

Name:  

Monica Vazquez

    Name:  

Donald J. Vrana

      Title:  

CFO

/s/ Angela Padorani

    Name:  

Angela Padorani

    EXECUTED: December 31, 2008 WITNESS:     Employee:

/s/ Lynda Randolph

   

/s/ William W. Randolph

Name:  

Lynda Randolph

    Name:  

William W. Randolph

/s/ Raegan Apostolatos

    EXECUTED: December 30, 2008 Name:  

Raegan Apostolatos

     